             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:19-cv-00227-MR


TRAVELERS INDEMNITY COMPANY )
OF AMERICA, as subrogee of GIO       )
44, LLC,                             )
                                     )
               Plaintiff,            )
                                     )
      and                            )
                                     )
THE HANOVER INSURANCE                )
COMPANY, as subrogee of              )
Mailander LLC doing business as      )
Sola Salons Asheville,               )
                                     )
               Plaintiff-Intervenor, )
                                     )
      vs.                            )
                                     )
S.E. STEWART, INC., d/b/a S.E.       )
Stewart & Son Plumbing, T.P.         )
HOWARD’S PLUMBING COMPANY )
INCORPORATED, and FALCON             )
DEVELOPMENT OF NC, INC.,             )
                                     )
               Defendants.           )
________________________________ )

                SUPPLEMENTAL PRETRIAL ORDER
                 AND CASE MANAGEMENT PLAN

     IN ACCORDANCE WITH the Local Rules of the Western District of

North Carolina and pursuant to Rule 16 of the Federal Rules of Civil




      Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 1 of 14
Procedure, the undersigned enters the following Supplemental Pretrial Order

and Case Management Plan in this matter.

                                          I.

           The Pretrial Order and Case Management Plan previously

           entered in this matter sets forth certain requirements for the

           parties to follow in preparing for and trying a civil case

           before this Court. These requirements are not a mere

           formality but rather are essential to the efficient

           administration of the trial.        To ensure such efficient

           administration, the Court hereby supplements these

           requirements so as to better elucidate the parties’

           responsibilities and the Court’s expectations. A party’s

           failure to comply with the requirements set forth in the

           Pretrial   Order    and    Case     Management     Plan,   as

           supplemented herein, may subject such party to an

           administrative fine for interfering with the efficient

           administration of the trial.




                                          2



       Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 2 of 14
        II.   DEPOSITIONS TO BE USED AT TRIAL

A.   Page/line designations for any depositions to be used at

     trial, whether discovery or de bene esse depositions, shall

     be filed no later than fourteen (14) days before the final

     pretrial conference. Objections and counter-designations

     shall be filed no later than seven (7) days before the final

     pretrial conference, and objections to any such counter-

     designations shall be filed no later than two (2) business

     days before the final pretrial conference. Failure to meet

     these deadlines may result in summary exclusion of the

     designated testimony or the summary denial of the

     objections.

B.   If the parties are unable to resolve all of the objections to

     the designated deposition testimony, such objections that

     remain will be resolved at the final pretrial conference.

     Thus, a copy of the transcript excerpts necessary for the

     Court to understand such designations and objections

     must be filed with the Court no later than two (2) business

     days before the final pretrial conference.


                               3



 Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 3 of 14
C.   If counsel intends to use deposition or trial testimony given

     in another case, such designation must be accompanied

     by a statement as to how counsel contends such testimony

     is admissible in the present action.

D.   While the parties may present deposition or trial testimony

     by reading such testimony into the record, the use of video

     recording is strongly encouraged.

E.   If testimony is presented by video, the video must be edited

     so as to exclude any testimony for which an objection has

     been sustained and so that the video can be played for the

     jury without any interruptions.

F.   Before the trial begins, counsel shall provide the Court with

     an estimate of the length of any deposition or trial testimony

     to be proffered (e.g., for a video deposition, counsel shall

     provide the playtime length of the edited video; for a

     deposition that will be read, counsel shall provide an

     estimate of the length of time to read the edited transcript

     into the record).




                                4



 Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 4 of 14
                   III. TRIAL PROCEDURES

A.   TRIAL    SUBPOENAS:         Counsel   must    subpoena     all

     witnesses at least fourteen (14) days before the day on

     which the Clerk of Court has set the case for trial (Trial

     Date). The Court may elect not to enforce subpoenas that

     have not been issued in compliance with this deadline or,

     if requested, may quash subpoenas that have not been

     issued in compliance with this deadline.

B.   COUNSEL’S DUTIES PRIOR TO TRIAL: Either one week

     before the Trial Date or the business day immediately

     preceding the final pretrial conference, whichever is earlier,

     counsel for all parties shall:

     (1)   Discuss the possibility of a settlement;

     (2)   Exchange copies of exhibits or permit inspection if

           copying is impractical;

     (3)   Number and become acquainted with all exhibits;

     (4)   Agree upon the issues to be submitted to the jury (if

           a jury trial has been requested), reduce such issues

           to writing in the form of a proposed verdict sheet, and

           file such proposal with the Court. If counsel cannot
                                 5



 Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 5 of 14
           agree upon the wording of the proposed verdict

           sheet, each party is directed to file his/her own

           version with the Court; and

     (5)   Agree upon stipulations of fact and file them with the

           Court. The parties are encouraged to stipulate to as

           many facts as possible to facilitate the trial of the

           case.

C.   PROPOSED JURY INSTRUCTIONS: If a jury trial has

     been requested, all counsel shall submit proposed jury

     instructions no later than one (1) week before the Trial Date

     or the business day immediately preceding the final pretrial

     conference, whichever is earlier. Additional instructions

     may be submitted during the trial as circumstances may

     require.      Counsel should number each proposed

     instruction and shall submit each proposed instruction on a

     separate page. Each proposed instruction must contain a

     supporting citation as a footnote. A proposed instruction

     without a supporting citation will not be considered.

     Boilerplate introductory instructions are not required to be

     submitted.
                               6



 Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 6 of 14
D.   COUNSEL’S PRE-TRIAL FILINGS: The parties are to file

     the following with the Court:

     (1)   No later than fourteen (14) days prior to the final

           pretrial conference, counsel for each party shall file

           any motions in limine. Any such motion in limine

           shall not exceed 25 pages and shall be double

           spaced and in at least 14 point type. Responses to

           any such motions must be filed no later than seven

           (7) days prior to the final pretrial conference.

     (2)   No later than one (1) week before the Trial Date or

           the business day immediately prior to the final pretrial

           conference, whichever is earlier, the parties shall file

           with the Court:

           (a)   The issues and stipulations as called for in

                 Paragraph B(4) and (5) above;

           (b)   The line and page designations of any

                 depositions that counsel intend to introduce at

                 trial.   The parties should be prepared to

                 address any objections to such designations at

                 the final Pretrial Conference;
                                7



 Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 7 of 14
          (c)   A trial brief addressing all questions of law and

                any anticipated evidentiary issues. Such trial

                brief shall not exceed 25 pages and shall be

                double spaced and in at least 14 point type;

                and

          (d)   Proposed jury instructions, as described

                above, or in the event of a non-jury case,

                proposed findings of fact and conclusions of

                law.

    (3)   No later than the business day immediately

          preceding the Trial Date, counsel for each party shall

          file the following documents with the Clerk of Court

          and provide a hard copy to the presiding judge or his

          courtroom clerk:

          (a)   A witness list containing the name of every

                proposed witness;

          (b)   A statement of the education, experience, and

                qualifications of each expert witness, including

                the particular field in which the party intends to

                qualify the witness as an expert.            The
                               8



Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 8 of 14
                statement should also indicate whether the

                parties have stipulated to the qualifications of

                each expert witness;

          (c)   Stipulations concerning the authenticity and

                admissibility of as many proposed exhibits as

                possible; and

          (d)   An exhibit list.    The exhibit list should not

                include any exhibits for which there is a very

                low likelihood that they will be introduced.

                Further, the exhibit list should designate each

                exhibit individually; the use of group exhibits

                (e.g., designating a series of photographs as

                one exhibit) is discouraged. If necessary, the

                parties may supplement their exhibit lists at trial

                with additional exhibits upon a showing of just

                cause and a lack of surprise or unfair prejudice

                to the opponent.




                                9



Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 9 of 14
     IV.   EXHIBIT LISTS AND EXHIBIT NOTEBOOKS

A.     Final exhibit lists must be submitted before the trial begins.

       Exhibit lists must follow the format set forth in the Pretrial

       Order and Case Management Plan.

B.     Exhibit lists must list each exhibit counsel reasonably

       anticipates using at trial, whether offered as substantive or

       illustrative evidence, or whether it is to be used on direct or

       cross-examination or to refresh a witness’s recollection.

C.     While exhibit lists should not be under-inclusive, they also

       should not be over-inclusive.       Exhibit lists should not

       include all exhibits that counsel believes may possibly be

       used at trial. If necessary, the parties may supplement

       their exhibit lists at trial with additional exhibits upon a

       showing of good cause and a lack of surprise or unfair

       prejudice to the opponent. Counsel should prepare exhibit

       lists with a few blank spaces at the end to allow for the

       exhibit lists to be amended as the trial progresses; counsel

       should not file amended exhibit lists in the middle of trial.

D.     The exhibit lists should designate each exhibit individually;

       the use of group exhibits (e.g., designating a series of
                                  10



 Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 10 of 14
     photographs as one exhibit) is discouraged. The parties

     may, however, designate a group of exhibits in such a way

     as to indicate their related nature (e.g., designating a series

     of photographs as Exhibit 1A, Exhibit 1B, Exhibit 1C, etc.).

     “Catch-all” exhibits (e.g., an exhibit designation of “all

     materials provided in discovery”) are not permitted.

E.   Exhibit notebooks also must be tendered to the Court

     before the beginning of trial. Such notebooks must contain

     one clean, legible copy of each exhibit on the party’s exhibit

     list. For any exhibits that are added during the trial, a copy

     must be handed up to the Court at or before the time that

     the particular exhibit is offered.

                 V.     WITNESS LISTS

A.   Witness lists must be filed no later than noon on the

     business day before jury selection.

B.   Each witness list must identify all persons who may be

     called to testify at trial. Any person not so named on a

     witness list will not be allowed to testify absent a showing

     of good cause.


                                11



 Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 11 of 14
C.   Each witness list must identify those witnesses who will be

     testifying live and those who will be testifying by deposition.

D.   Each witness list must identify any witness that counsel

     intends to tender as an expert as well as the area of

     expertise of that witness.

E.   Each witness list must identify all witnesses who will

     appear at trial pursuant to a trial subpoena.

                   VI.    JURY SELECTION

A.   The Court utilizes a “mandatory strike method” for jury

     selection. Pursuant to this method, the Clerk will call 14

     members of the jury pool into the jury box. The Court will

     then conduct the voir dire of the 14 prospective jurors.

     Each side will then be allowed approximately 20 minutes

     to conduct a voir dire of the 14 prospective jurors. Each

     side will then be given the opportunity to make any motions

     with respect to the jury panel, i.e., challenges for cause.

     Motions to strike for cause will be heard at the bench. If

     any of the prospective jurors are stricken for cause, then

     those members will be replaced with new members of the

     jury pool.
                                  12



 Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 12 of 14
B.   The Court will then conduct a voir dire of the new members

     of the 14 prospective jurors who have replaced the

     members who were stricken for cause. This will be followed

     by an opportunity for the Plaintiff to likewise voir dire the

     new members, followed by a like opportunity for the

     Defendant.     Counsel     will   ordinarily   be   allowed

     approximately two minutes per new member of the panel

     for such voir dire. If there are any additional motions to

     strike for cause as to the new members of the panel they

     would be heard in the same manner as before at this time.

C.   Once all 14 positions are filled with prospective jurors who

     have not been challenged for cause, then the parties will

     exercise their peremptory challenges in the following

     manner. First, the Plaintiff will be called upon to exercise

     one of its peremptory challenges. This will be initiated by

     the Court by saying: “What says the Plaintiff as to the jury

     panel?” After the Plaintiff has excused one juror, then the

     parties will exercise their remaining challenges for each

     side by alternating. In other words, after the Plaintiff has

     stricken one, then the Defendant will strike one, followed
                               13



 Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 13 of 14
     by the Plaintiff striking another, until the parties have used

     all of their peremptory challenges.

D.   Once all the peremptory strikes have been used by both

     sides, then there will only be 8 members of the 14

     remaining. All eight will sit as jurors to decide the case.

     There will be no alternates. However, since only six jurors

     are required for a civil trial, if any one or two members of

     the jury are excused or dismissed after being empaneled,

     then the remaining jurors will decide the case.

IT IS SO ORDERED.
                    Signed: December 7, 2020




                                  14



Case 1:19-cv-00227-MR Document 61 Filed 12/07/20 Page 14 of 14
